Citation Nr: 1814711	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2017, a videoconference hearing was held before the undersigned; a transcript is of record.


FINDING OF FACT

The Veteran's service-connected coronary artery disease, rated 60 percent disabling, is reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's sole service-connected disability is coronary artery disease, rated as 60 percent disabling; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16 (a) is met.

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Upon consideration of all relevant evidence, the Board finds that the Veteran is unemployable due to service-connected coronary artery disease, and that a TDIU rating is warranted.

On May 2014 VA examination, the VA examiner noted that the Veteran's coronary artery disease had a moderate impact on physical employment and no impact on sedentary employment.

In a March 2015 letter, the Veteran's treating VA doctor noted his heart condition has made him unemployable.

In a September 2017 letter, the Veteran's treating VA doctor stated that his heart conditions have made him unemployable, including sedentary employment, and his condition is not likely to improve.

At his October 2017 Board hearing, the Veteran testified that he left his last job due to his heart and vascular condition.

His February 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) confirms he worked for many years in sales and is a high school graduate, with no other education or training.

Upon consideration of the totality of the lay and medical evidence discussed above, the Board finds that the Veteran's coronary artery disease is productive of such impairment that it is reasonable to conclude he is essentially rendered unemployable.  Thus, a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


